DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: "relationship between distance and reception level"  in claim 1 and "predetermined relationship" in claim 6. A person of ordinary skill in the art would not be able to ascertain the metes and bounds of the claims. The relationship can mean anything from a correction of height based on distance as both object size and distance can affect signal strength or it can mean any arbitrarily chosen relationship.
The term “degree of fluctuation” in claims 2-4  is a relative term which renders the claim indefinite. The term “degree of fluctuation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by or, in the alternative, under 35 U.S.C. 103 as obvious over Laghezza (US 20210018592 A1).
Regarding claim 1, Laghezza[Abstract; Figs 1-3, 9; 0016-0020]  discloses an acquisition processing unit that acquires[Abstract; Fig 10]: a distance to an object detected based on a result of transmission of a transmission wave and reception of a reception wave that is the transmission wave having returned upon reflection by the object[0018-0020]; and a reception level of the reception wave used to detect the distance[Fig 2,3, 0018]; 
and a detection processing unit that detects information about a height of the object, based on a relationship between the distance and the reception level that are acquired by the acquisition processing unit[Fig 2,3, 0018]. 
Moreover it would have been obvious to one of ordinary skill in the art to find the height of an object based on the principles of physics in range and doppler separation techniques. Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). .  
Regarding claim 2, Laghezza[Abstract; Figs 1-3, 9; 0016-0020]  discloses wherein the detection processing unit detects the information about the height by using as the relationship a degree of fluctuation, in the reception level, depending on a change in the distance.[Fig 4-8; 0009-0012 has change in distance and its effect on measurments].  
Regarding claim 3, Laghezza[Abstract; Figs 1-3, 9; 0016-0020]  discloses wherein the detection processing unit detects, as the information about the height, a value representing the height, depending on the reception level when the degree of fluctuation in the reception level starts to exceed a threshold in response to a decrease in the distance. [0040-0046; Fig 9 has height estimates and thresholds; Fig 4-8; 0009-0012 has change in distance and its effect on measurments] .  
Regarding claim 4, Laghezza[Abstract; Figs 1-3, 9; 0016-0020]  discloses wherein the distance acquired by the acquisition processing unit includes a plurality of distances to the object detected based on results of substantially simultaneous transmission of a plurality of transmission waves and reception of a plurality of reception waves that are the plurality of transmission waves having returned upon reflection by the object[0049 has plurality of waves], and the reception level acquired by the acquisition processing unit includes a plurality of reception levels of the plurality of reception waves each used to detect one of the plurality of distances[0049 has plurality of waves], and 
the detection processing unit uses as the degree of fluctuation a variation with respect to an average value of the plurality of reception levels for each of the plurality of distances.[#970 in Fig 9; 0045, 0051, 0053 has averaging for height].  
Regarding claim 5, Laghezza[Abstract; Figs 1-3, 9; 0016-0020]  discloses wherein the detection processing unit detects the information about the height, based on the relationship between the distance and the reception level acquired by the acquisition processing unit and based on set information that is previously set about the relationship.[Figs; 5,6; 0034 has relationship between distance and height; 0044-0045 has previously determined information].  
Regarding claim 6, Laghezza[Abstract; Figs 1-3, 9; 0016-0020]  discloses wherein the set information includes a predetermined relationship between the distance and the reception level that is previously set in correspondence to a value representing the height,[Figs; 5,6; 0034 has relationship between distance and height; 0044-0045 has previously determined information] and 
the detection processing unit detects the information about the height, depending on a comparison result between: the relationship between the distance and the reception level acquired by the acquisition processing unit; and the predetermined relationship.[Figs; 5,6; 0034 has relationship between distance and height; 0044-0045 has previously determined information].  
Regarding claim 7, Laghezza[Abstract; Figs 1-3, 9; 0016-0020]  discloses wherein the predetermined relationship includes a plurality of relationships that are previously set in correspondence to cases in each of which the value representing the height belongs to each of a plurality of ranges that are different from each other,[Figs; 5, 6, 7, 8; 0034 has relationship between distance and height; 0044-0045 has previously determined information] and 
the detection processing unit detects, depending on a comparison result between the relationship between the distance and the reception level acquired by the acquisition processing unit and on the plurality of relationships, which of the plurality of ranges the value representing the height belongs to.[Figs; 5, 6, 7, 8; 0034 has relationship between distance and height; 0044-0045 has previously determined information].  
Regarding claim 8, Laghezza[Abstract; Figs 1-3, 9; 0016-0020]  discloses wherein the distance acquired by the acquisition processing unit includes a plurality of distances to the object detected based on results of substantially simultaneous transmission of a plurality of transmission waves and based on reception of a plurality of reception waves that are the plurality of transmission waves having returned upon reflection by the object,[0049 has plurality of waves] and 
the reception level acquired by the acquisition processing unit includes a plurality of reception levels of the plurality of reception waves each used to detect one of the plurality of distances.[Fig 9; 0043-0045, 0048 has storage of height information related to objects]



Other Pertinent References
Kondo (US 2021/0190934 A1) [Abstract; Claim 1] shows an object detecting device that detects the height and the distance to an object using a search wave. 
Kirsch (US 2021/0088641 A1) [0056] shows and ultrasonic system that calculates distance and height of an object.
Matsuura (US 2020/0057897 A1) [Abstract; Fig 6; 0100-0105] shows an obstacle sensing system that detects the height of an object based on reception wave thresholds. 
Trummer (US 2020/0025868 A1) [Fig 15; 0059-0061] shows calculation of object height based on distance and received amplitude.  
Matsunaga (US 2019/0370568 A1) [Fig 3] shows the correction of an object height based on distance for a radar device.
Ohkado (US 2013/0038484 A1) [Fig 1, 6; Abstract] shows an obstacle detection object that determines height of an object based on the reception wave.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645